Citation Nr: 1723384	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-30 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  

4.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009, August 2011, and October 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs).  The RO in Phoenix, Arizona exercises current jurisdiction over the claims file.  

In relevant part, the June 2009 rating decision denied service connection for hypertension, the August 2011 rating decision assigned a 10 percent rating for bilateral hearing loss, and the October 2015 rating decision denied service connection for a left knee disability.  

The Veteran requested a Board hearing in his Form 9 substantive appeal; however, the Veteran withdrew his request in August 2016.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether the Veteran's hypertension manifested during his period of active service.  

2.  The competent and probative evidence weighs against finding that the Veteran's current left knee disorder was incurred in, or is otherwise etiologically related to, his period of active service.  

3.  The competent and probative evidence shows hearing loss of Level VIII in the right ear and Level V in the left ear as of November 13, 2010, and prior to March 3, 2011.  

4.  The competent and probative evidence shows hearing loss of no worse than Level IV in the right ear and no worse than Level V in the left ear as of March 3, 2011, and prior to May 22, 2015.

5.  The competent and probative evidence shows hearing loss of Level VII in the right ear and Level VI in the left ear prior as of May 22, 2015.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

3.  The criteria for a disability rating of 30 percent, but no higher, have been met for bilateral hearing loss as of November 13, 2010, and prior to March 3, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85-4.86, Diagnostic Code (DC) 6100 (2016).

4.  The criteria for a disability rating in excess of 10 percent as of March 3, 2011, and prior to May 22, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85-4.86, DC 6100.

5.  The criteria for a disability rating of 30 percent, but no higher, have been met for bilateral hearing loss as of May 22, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85-4.86, DC 6100.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the claim for service connection for hypertension is being granted in full, any deficiency as to VA's duties to notify and assist as to that claim would be harmless error and will not be discussed.

As to the claim for an increased rating for bilateral hearing loss, VA met its duty to notify by a letter sent to the Veteran in October 2011, prior to adjudication of his claim.  Thus, no additional notice is required.

The record does not contain a notice advising the Veteran of the information and evidence necessary to substantiate his claim for service connection for a left knee disability.  However, the Board finds that the Veteran was not prejudiced by the failure to provide such notice in a separate letter as the April 2016 statement of the case contained a listing of the application laws and regulations concerning service connection.  Furthermore, the Board notes that the Veteran is represented by private counsel, who has not argued that the Veteran has been prejudiced as a result.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.").  The Board notes that the Veteran and his attorney representative were provide an opportunity to present an objections, but none were made.  Additionally, the Board finds below that it satisfied its duty to assist the Veteran in development of this claim.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available, identified medical records have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination for his left knee claim in October 2015.  There is no assertion or indication that the October 2015 examination is inadequate.  

The Veteran was afforded VA examinations for audiologic testing in March 2011, December 2011, and July 2013.  Additionally, audiological examinations were conducted by VA audiologists in November 2010 and May 2015.  The Board acknowledges the Veteran's assertion in an August 2012 notice of disagreement (NOD) that the December 2011 examination was not accurate; however, the Veteran did not provide specific reasons for his assertion.  Additionally, the Veteran was provided another hearing loss examination in July 2013, and there is no assertion or indication that that examination is inadequate for rating purposes.  

As such, the Board will proceed with consideration of the Veteran's appeal.  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1132.  VA may rebut this presumption of soundness if there is clear and unmistakable evidence that the disease or injury at issue existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304(b).  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

A.  Hypertension

After review of the record, the Board finds that the criteria for service connection for hypertension have been met.  Hypertension was not noted on the Veteran's entrance examination.   In his report of medical history, the Veteran stated that he did not have, and had never had, high or low blood pressure.  09/03/2014 VBMS, STR-Medical, pp. 8, 10.  Although the Veteran had an elevated blood pressure reading in his entrance examination, the Board finds that this does not constitute the type of clear and unmistakable evidence that hypertension existed prior to service needed to rebut the presumption of soundness.  As such, the Veteran is presumed sound regarding hypertension.

The Veteran was diagnosed with hypertension while in service and he currently has hypertension.  09/03/2014 VBMS, STR-Medical, p. 86; 05/22/2009 VBMS, 
VA Exam, p. 7.  Accordingly, the Board finds that the Veteran's hypertension manifested during or incurred coincident with his period of active service.  

The Board acknowledges that in May 2009, a VA examiner opined that it is less likely than not that the Veteran's hypertension increased in severity due to service.  05/22/2009 VBMS, VA Exam, p. 8.  The Board finds this opinion to be inadequate as it was premised on the assumption that the Veteran suffered from elevated blood pressure prior to service and it failed to address whether hypertension was incurred in, or is otherwise etiologically related to, the Veteran's period of active service.  
As a grant of service connection is in order, the Board finds that further discussion about this examination is unnecessary.

B.  Left Knee Disability

After review of the record, the Board finds that the criteria for service connection for a left knee disability have not been met.  

Certain chronic diseases, including arthritis, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker, 708 F.3d 1331. 

The Veteran has been diagnosed with an anterior cruciate ligament (ACL) tear,  patellofemoral pain syndrome, and degenerative joint disease (DJD) of the left knee.  10/18/2015 VBMS, C&P Exam (Knee & Lower Leg DBQ), pp. 2, 11.  Accordingly, the Board finds that the Veteran has a current left knee disability.  

The competent and probative evidence weighs against finding that the Veteran's current left knee disability was incurred in, or is otherwise etiologically related to, his period of active service.  

The evidence shows that the Veteran injured his left knee while in service.  In January 1981 the Veteran complained of injuring his left knee in a motorcycle accident, but a physical exam revealed a normal-appearing left knee.  09/03/2014 VBMS, STR-Medical, p. 82.  In August 1981, the Veteran injured his left knee when he jumped from an embankment to his rig and hit his knee on an oil drum.  No significant abnormalities were noted on an August 1981 radiology report, but the Veteran was diagnosed with traumatic effusion and his left leg was placed in a cast.  Id. at 57, 108.  After the cast was removed, an examination showed mild crepitus of the left knee, but the knee was negative for effusion and laxity.  Id. at 18.  The record does not show instability or residuals described thereafter.  See 10/18/2015 VBMS, C&P Exam (Medical Opinion DBQ).  

A March 1982 in-service treatment note shows complaints of soreness and pain in the left knee.  However, it appears that the reference to the left knee was an error, as treatment notes from the same month describe a right knee injury incurred while from hitting his knee on a step.  See 09/03/2014 VBMS, STR-Medical, p. 45.  Based on the foregoing evidence, the Board finds that an in-service event and/or injury has been established.  The Board will next turn to evidence related to a nexus to service.  

In October 2015, a VA examiner opined that it is less likely than not that the Veteran's current left knee injury was incurred in or is otherwise etiologically related to service, including the in-service left knee injury.  In support of that opinion, the examiner noted that there are no findings consistent with an ACL rupture prior to 2015, nor symptoms reported since service until June 2015.  The examiner also noted that the in-service left knee injury appears to have resolved without residuals, and the current diagnoses are new as of 2015.  10/18/2015 VBMS, C&P Exam (Medical Opinion DBQ).  The examiner also stated that the arthritis is consistent with age and the ACL tear is related to post-service activity.  In support, the examiner cited to the September 2015 left knee x-ray, which showed mild, age-appropriate degenerative changes bilaterally.  10/18/2015 VBMS, 
C&P Exam (Knee & Lower Leg DBQ), p. 11.  The Board finds the October 2015 VA examiner's opinion to be competent, credible, and highly probative and deserving of weight, as it is supported by an in-person examination, thorough review of the relevant medical records with direct references to specific pieces of evidence, and an explanation/rationale.  

The Board next considers whether the Veteran's left knee DJD manifested to a compensable degree within one year of discharge.  Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2016).  A compensable rating based on limitation of motion of the knee requires flexion limited to 45 degrees or extension limited to 10 degrees.  38 C.F.R. § 4.71a, DCs 5260-5261 (2016).  A September 2015 examination showed range of motion of 5 to 120 degrees, which does not demonstrate a compensable limitation of motion.  11/09/2015 VBMS, Medical-Non-Government.  Additionally, the October 2015 VA examiner opined that the Veteran's left knee DJD is age-related, and it was demonstrated for the first time in September 2015.  Accordingly, the Board finds that the competent and probative evidence weighs against finding that the Veteran's left knee DJD manifested to a compensable degree within one year of discharge.

The Board also considers whether the evidence demonstrates a continuity of symptomatology.  The Veteran is competent to report experiencing knee pain, see Jandreau, 492 F.3d at 1377, and has claimed that left knee pain has persisted since his in-service injury.  06/30/2015 VBMS, VA 21-4138; 11/09/2015 VBMS, Medical-Non-Government.  In this regard, the evidence shows that the Veteran has degenerative changes consistent with arthritis, which is a chronic disease.  However, the Board finds that the evidence weighs against a finding of continuity of symptomatology.  In this regard, the record does not reflect that the Veteran sought treatment for left knee pain until April 2015, when he notes that his knee pain is "worsening."  07/30/2015 VBMS, CAPRI, p. 16.  No left knee condition or symptoms thereof were noted when he was seen by a VA orthopedist for right knee tibial fractures in 1998.  09/23/2008 VBMS, Medical-Government No. 2, p. 110.  The Veteran was seen multiple times by a VA endocrinologist from 2000 to 2008 for diabetes-related neuropathy without mentioning a left knee condition or associated symptoms.  See 09/23/2008 VBMS, Medical-Government No. 2.  In 2009 it was noted that he was walking twice a day, 45-60 minutes per walk.  02/03/2009 VBMS, Medical-Government, p. 9.  In August 2008, the Veteran did not report any limitations in lifting, squatting, bending, sitting, kneeling, or climbing stairs.  06/17/2011 VBMS, Medical-SSA No. 3, p. 115.  A September 2009 Social Security Disability (SSD) examination noted no limitations in kneeling, crouching, crawling, stooping, climbing, or balancing.  06/17/2011 VBMS, Medical-SSA No. 2, p. 11.  In November 2014, January 2015, and April 2015, it was noted that the Veteran had a normal gait.  07/30/2015 VBMS, CAPRI, pp. 12, 29, 38.  The Board finds that the Veteran's reporting of not experiencing limitations due to a left knee condition, when combined with the absence of seeking treatment for left knee pain until April 2015, are due more probative weight than the Veteran's statement that he experienced persistent left knee pain since his in-service injury.  Here, the Board places more weight on the various physical examination, to include conducted by SSA for the specific purpose of recording the Veteran's physical limitations.  Additionally, the Board's notes that an ACL tear and patellofemoral pain syndrome are not chronic disabilities set forth in 38 C.F.R. § 3.309(a); thus, a finding of continuity of symptomatology would have to be based on a diagnosis of arthritis.  However, the October 2015 VA examiner opined that the Veteran's left knee DJD is age-related and not related to service, which weighs against finding a nexus between the present disability and the post-service symptomatology.  

Based on the foregoing, the Board finds that the Veteran's current left knee disorder was not incurred in nor is otherwise etiologically related to, his period of active service.  See 38 C.F.R. §§ 3.303.  In arriving at the decision to deny this issue, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


III.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert, 1 Vet. App. at 57-58.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.86.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).  

Historically, a June 2009 rating decision granted service connection for bilateral hearing loss with an evaluation of 0 percent, effective September 18, 2008.  Subsequently, the Veteran requested an increased rating for bilateral hearing loss on February 1, 2011.  In August 2011, the AOJ issued a rating decision and increased the rating from noncompensable to 10 percent disabling, effective November 13, 2010.  In October 2011, the Veteran requested an increased rating for his bilateral hearing loss.  In July 2012, the AOJ issued a rating decision continuing the disability rating at 10 percent.  In August 2012, within one year of the August 2011 rating decision, the Veteran filed an NOD, alleging that he is entitled to a rating in excess of 10 percent for his bilateral hearing loss.  The Veteran subsequently perfected his appeal of this issue.  Accordingly, the Board's jurisdiction the increased rating for bilateral hearing loss stems from the August 2011 rating decision.  Therefore, the Board has examined the record to determine whether there is a factually ascertainable date at which his disability increased up to one year prior to February 1, 2011, the date the Veteran filed a claim for an increased rating for bilateral hearing loss.  See 38 C.F.R. § 3.400(o)(2).  

A.  As of November 13, 2010, and prior to March 3, 2011

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that Veteran's bilateral hearing loss warrants a rating of 30 percent, but no higher, as of November 13, 2010, and prior to March 3, 2011.  

On November 13, 2010, the Veteran was given an audiological examination by a VA audiologist, who recorded right ear threshold average as 65 decibels with 48 percent speech discrimination and left ear threshold average as 41 decibels with 
60 percent speech discrimination.  02/02/2011 VBMS, Medical-Government, p. 1.  The results combine for VIII in the right ear and V in the left ear in Table VI.  Roman numerals VIII and V combine for a 30 percent evaluation in Table VII.  Accordingly, the Board finds that it is factually ascertainable that the Veteran's bilateral hearing loss increased in severity as of November 13, 2010, which is within one year prior to his February 2, 2011, claim for an increased rating.  

The Board notes that the Veteran did not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86, as of November 13, 2010, and prior to March 3, 2011.  

Accordingly, the Board finds that the Veteran is entitled to a rating of 30 percent, but no higher, for bilateral hearing loss, as of November 13, 2010, and prior to March 3, 2011.  See 38 C.F.R. §§ 4.85-4.86.  The evidence, as just described, weighs against a rating higher than 30 percent.  

B.  As of March 3, 2011, and prior to May 22, 2015

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that Veteran is not entitled to a rating in excess of 10 percent for bilateral hearing loss as of March 3, 2011, and prior to May 22, 2015.  

On March 3, 2011, the Veteran was given an audiological examination by a VA audiologist, who recorded right ear threshold average as 45 decibels with 72 percent speech discrimination and left ear threshold average as 41 decibels with 60 percent speech discrimination.  03/03/2011 VBMS, VA Exam.  The results combine for 
IV in the right ear and V in the left ear in Table VI.  Roman numerals IV and 
V combine for a 10 percent evaluation in Table VII.  

The Veteran was given another audiological examination by a VA audiologist in December 2011.  At that time, the audiologist recorded right ear threshold average as 39 decibels with 96 percent speech discrimination and left ear threshold average as 36 decibels with 96 percent speech discrimination.  12/20/2011 VBMS, VA Exam.  The results combine for I in the right ear and I in the left ear in Table VI.  Roman numerals I and I combine for a noncompensable evaluation in Table VII.

In April 2013, a VA audiologist recorded right ear threshold average as 35 decibels and left ear threshold average as 38 decibels.  The audiologist did not measure speech discrimination using the Maryland CNC test.  04/26/2013 VBMS, Medical-Government, p. 3.  Accordingly, those results are not adequate for rating purposes.  See 38 C.F.R. § 4.85(a) ("An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.").

In July 2013, a VA audiologist recorded right ear threshold average as 35 decibels with 96 percent speech discrimination and left ear threshold average as 38 decibels with 96 percent speech discrimination.  07/05/2013 VBMS, VA Exam, pp. 5-7.  The results combine for I in the right ear and I in the left ear in Table VI.  Roman numerals I and I combine for a noncompensable evaluation in Table VII.

The Board notes that the Veteran did not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86, as of March 3, 2011, and prior to May 22, 2015.  

Applying the audiologic test results most favorable to the Veteran to the regulatory criteria, the Board is concludes that the preponderance of the evidence is against entitlement to a disability rating in excess of 10 percent as of March 3, 2011, and prior to May 22, 2015.  See 38 C.F.R. §§ 4.85-4.86.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  As of May 22, 2015

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that Veteran's bilateral hearing loss warrants a rating of 30 percent, but no higher, as of May 22, 2015.

On the authorized audiological evaluation on May 22, 2015, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
80
80
95
78
LEFT
75
75
80
90
76

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 72 percent in the left ear.  09/14/2016 VBMS, Medical-Government, p. 3.  

The results of the May 22, 2015 audiological examination combine for V in the right ear and VI in the left ear in Table VI.  Roman numerals V and VI combine for a 20 percent rating in Table VII.

As the puretone threshold is 55 decibels or more at 1000, 2000, 3000, and 
4000 Hertz, the Board considers whether a higher rating is available using Table VIA.  38 C.F.R. § 4.86(a).  Pursuant to Table VIA, Roman numeral VII is assigned for an average puretone threshold of 78 decibels in the right ear, and Roman number VI is assigned for an average puretone threshold of 76 decibels in the left ear.  Roman numerals VII and VI combine for a 30 percent rating in Table VII.  

Accordingly, the Board finds that the Veteran is entitled to a disability rating of 
30 percent, but no higher, for bilateral hearing loss as of May 22, 2015.  See 38 C.F.R. §§ 4.85, 4.86(a).  The pertinent, competent evidence, as just reviewed, weighs against a staged rating higher than 30 percent.

For the entire rating period on appeal, all possible applicable diagnostic codes have been considered, but the Veteran could not receive a higher disability rating for bilateral hearing loss as of May 22, 2015.  See 38 C.F.R. §§ 4.85-4.86.  Indeed, when a condition is listed in the schedule, rating by analogy is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).  Staged ratings have been assigned as appropriate.


ORDER

Service connection for hypertension is granted.  

Service connection for a left knee disability is denied.  

A disability rating of 30 percent, but no higher, is granted for bilateral hearing loss as of November 13, 2010, and prior to March 3, 2011.  

A disability rating in excess of 10 percent for bilateral hearing loss as of March 3, 2011, and prior to May 22, 2015, is denied.  

A disability rating of 30 percent, but no higher, is granted for bilateral hearing loss as of Mar 22, 2015.  


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Specifically, a remand is necessary to develop the claim for TDIU.  

TDIU is deemed to be a component of the claim for an increased rating in light of the Veteran's statement that his service-connected disabilities prevent him from maintaining gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also 06/17/2011 VBMS, Medical-SSA No. 2, p. 20. 


Accordingly, the case is REMANDED for the following action:

1.  Send appropriate notice to the Veteran regarding TDIU and complete any necessary development.  This should include sending the Veteran an application form (VA Form 21-8940) and advising the Veteran of the necessity of notifying the AOJ of his employment history and his educational background for proper adjudication of this claim.  

2.  Thereafter, if the benefit sought remains denied, issue a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


